Case: 13-40022       Document: 00512319876           Page: 1    Date Filed: 07/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 24, 2013
                                     No. 13-40022
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

JORGE CABRERA,

                                                   Plaintiff-Appellant

v.

UNITED STATES DEPARTMENT OF JUSTICE; UNITED STATES
ATTORNEY GENERAL; OFFICE OF INFORMATION POLICY; UNITED
STATES ATTORNEY,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:12-CV-108


Before JONES, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       Jorge Cabrera, federal prisoner # 50858-018, moves this court for
authorization to proceed in forma pauperis (IFP) in an appeal of the district
court’s judgment dismissing his Freedom of Information Act (FOIA) complaint
without prejudice for failure to prosecute or to obey an order of the court.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 13-40022      Document: 00512319876    Page: 2   Date Filed: 07/24/2013

                                  No. 13-40022

Cabrera asserts that the district court was biased against him, that the district
court perpetrated a fraud by preventing Cabrera from prosecuting his claim
IFP, that the district court itself should have obtained the inmate account
statement which it ordered Cabrera to file in support of his IFP application,
and that Cabrera was not required to pay filing fees because his complaint was
in the nature of a 28 U.S.C. § 2255 motion. Cabrera also seeks appointment of
counsel.
         By moving to proceed IFP, Cabrera is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Insofar as Cabrera challenges the district
court’s neutrality, the claim is based wholly on the district court’s adverse
ruling and Cabrera’s conclusional assertions, neither of which suffice to show
bias. See Liteky v. United States, 510 U.S. 540, 555 (1994); Koch v. Puckett, 907
F.2d 524, 530 (5th Cir. 1990). As to the inmate account statement, 28 U.S.C.
§ 1915(a)(2) required Cabrera, as the prisoner seeking to bring a civil action
without prepaying the fees, to file a copy of the statement with the district
court.
         Cabrera’s assertion that no filing fees were required because his
complaint was in the nature of a §2255 motion is similarly not well taken.
Cabrera did not seek, in this complaint, his release on the basis that his
conviction was imposed in violation of the laws or Constitution of the United
States, that the court lacked jurisdiction to impose the sentence, that his
sentence exceeded the maximum allowed by law, or that his sentence was
otherwise subject to collateral attack, as would constitute a § 2255 motion.
Rather, he sought to obtain documents from various federal actors pursuant to
5 U.S.C. § 552(a)(4)(B), which permits an individual to file a complaint in the
district court to have a federal agency enjoined from withholding agency


                                        2
    Case: 13-40022    Document: 00512319876     Page: 3    Date Filed: 07/24/2013

                                 No. 13-40022

records and ordered to produce such records. Such a civil action generally
requires a party to pay a filing fee of $350, 28 U.S.C. § 1914, or to proceed IFP
under the procedures set out in § 1915(a).
      Cabrera has failed to show that his appeal involves “legal points arguable
on their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983) (internal quotation marks and citations omitted). His IFP
motion is therefore denied, and his appeal is dismissed. See Baugh, 117 F.3d
at 202 & n.24. His request for appointment of counsel is denied as well.
      This court’s dismissal of this appeal as frivolous counts as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-
87 (5th Cir. 1996). Cabrera is cautioned that, if he accumulates three strikes
under § 1915(g), he may not proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      MOTIONS DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                       3